Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, reference is made to “the support member” (singular) whereas claim 1 defines two support members.  This is indefinite as it is unclear if the claim 6 requirement applies to both support members.  
	In claim 10, line 5, the phrase “which is arranged at least partially roll over and push against…” is awkward and confusing, rendering the claim indefinite.
	Claims 11 and 12 are rejected by virtue of dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 substantively repeats the requirements from claim 1, lines 20-22 and therefore does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,343,638) taken in view of Currie (US 5,882,457).
	Weaver discloses a belt and tread drum (col. 4, lines 13-16) comprising a rigid support surface (30) and two support members (32) spaced apart on either end of the drum.  Further, the support surfaces of the support members are radially moveable between retracted (fig. 3) and raised (fig. 4) positions.  The drum is further capable of receiving a tread layer that is wider than a belt layer and has an overlap joint, it being emphasized that this represents the material worked on and therefore nothing more than a capability of receiving such is required.  Further, the wider tread could also be supported by the raised support surfaces and since there are plural support modules/segments (12/18 - fig. 1) around the circumference of the drum, one of the modules with its pair of support surfaces would support the tread only locally in the circumferential direction.  Further, the support surfaces are also movable axially (compare figs. 3 and 4) in the longitudinal direction of the drum.  Weaver therefore teaches a belt and tread drum that meets each of the claim 1 limitations except it is not expressly indicated that the drum is rotatable.  Weaver does however indicate that the plies are “wrapped” around the drum (e.g. col. 3, lines 42-47).  In this art, it is a routine, well-known and conventional practice to wrap plies around a belt/tread drum by application to a rotatable drum - Currie is exemplary of this well-known practice (e.g. col. 1, lines 51-57).  As such, it would have been obvious to form the drum of Weaver as a rotatable drum in order to ease the wrapping of the plies therearound - only the expected and predictable results would have been achieved.  A drum as defined in claim 1 would therefore have been obvious.
	As to claim 2, this claim substantively duplicates the limitations from lines 20-22 of claim 1 and therefore would have been obvious as well.  As to claim 3, the support surfaces (32) move toward and away from each other (e.g. col. 3, lines 49-51).  As to claim 4, the thickness of support surface (32) in the raised position (Fig. 4) could be equal to a belt thickness.  As to claim 5, the thickness of the support surface (32) in the retracted position (fig. 3) is essentially flush with the main support surface and therefore less than a belt thickness.  As to claim 6, the support members in the retracted position (fig. 3) are axially and radially against and abutting the rigid support surface (30).  As to claim 7, the support surfaces (32) in the retracted position (fig. 3) are essentially flush or below with the rigid support surface (30).  As to claims 8-9, the support members are axially aligned with and movable along the drum centerline (best shown in fig. 1).  
	As to claim 10, Weaver indicates that the drum is used for forming the belt and tread assembly (col. 4, lines 13-16) but does not describe a stitching roll device.  Currie is also directed to forming a belt and tread assembly by wrapping/winding on a drum and teaches pressing together the splice in the tread with a stitch roller (66 - esp. fig. 10).  In light of this teaching, it would have been obvious to include a stitching roll with the Weaver drum to enable pressing of the tread splice, only the expected and predictable results, including better adherence of the spliced ends, would have been achieved.  As to claim 11, the stitcher roller taught by Currie as illustrated has its axis parallel to the drum axis and being a roller, it would have been implicit or obvious that it is or should be rotatable. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,343,638) taken in view of Currie (US 5,882,457) as applied to claim 10 above, and further in view of Dreyer (US 5,330,609).
	In regards to claim 12, Currie does not disclose whether or not the roller has the claimed conventional configuration of plural discs.  Dreyer indicates that in tire building, usually each tire component is associated with a specially structured pressing/stitching/splicing roll (col. 1, lines 20-26) and teaches instead use of a single pressing/stitching roll with plural discs with a rotatable outer circumference and individually radially movable discs, this allowing a single roll to be used for several different tire components while also permitting setting of different pressures along the width direction (col. 1, lines 29-46).  In light of this teaching, it would have been obvious to use such a stitching/pressing roll with plural individually movable discs in with the Weaver drum to allow a single roll to be used for different tire components while also allowing setting of different pressures in the width direction.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2001-198991) taken in view of Nakama (JP 2001-212889).
	Takagi discloses a rotatable belt and tread drum (1) comprising a rigid support surface (22) and two support members (4) spaced apart in the width direction of the drum.  Further, the support surfaces of the support members are radially moveable between retracted (fig. 4a) and raised (fig. 4b) positions.  The drum is further capable of receiving a tread layer that is wider than a belt layer and has an overlap joint (figs. 2, 5; paragraph [0011]).  Further, the wider tread is also supported by the raised support surfaces only locally in the circumferential direction (fig. 4b).  
	Takagi thus discloses a drum as defined in claim 1 except for the tread support surfaces being movable on the longitudinal direction of the drum.  Takagi does however indicate that the support members (4) are located relative to the width of the belt (13) - e.g. paragraph [0015] - this suggesting a need for the spacing of the support members to be correlated to the belt width.  Nakama is directed to a tire building drum having members that interact with the widthwise edges of a belt and indicates that by providing lateral support surfaces for either side of a belt layer (Nakama Figures 4, 5: 16) such that they are laterally-adjustable in position, it is possible to adjust to belts of different widths (“provided in advance correspond to the width of the belt member” Nakama [0028]).  Given that tire belts typically have different widths as understood and accommodated by Nakama, and given that the support surfaces in Takagi are located relative to the width of the belt, it would have been obvious to one having ordinary skill in this art to provide the support surfaces of Takagi with the capability of moving laterally (as suggested by Nakama) with an expectation of providing an apparatus that can accommodate varying belt widths and thereby be more flexibly applied to building different tires without having to exchange drums and/or parts thereof.  A belt and tread drum as defined in claim 1 would therefore have been obvious.
	As to claim 2, this claim substantively duplicates the limitations from lines 20-22 of claim 1 and therefore would have been obvious as well.  As to claim 3, the Nakama teachings would suggest/render obvious moving the support surfaces toward and away from each other to adjust to the belt width.  As to claim 4, the tread support surfaces are raised to contact the tread which is at a distance corresponding to the thickness of the belt - e.g. paragraph [0019] and Figs. 4(a)-4(b).  As to claim 5, the retracted support surfaces are less than the thickness of the belt given the description in paragraph [0017] and fig. 2 of the floating by the thickness of the belt.  As to claim 6, the support members fit in the grooves 3 so that they would be laterally against/abutting the rigid support surface (22) of drum, the claim not distinguishing this.  As to claim 7, the tread support surfaces (4) in the retracted position (fig. 2, 4a) are flush with the main support surface.  As to claim 8, the support members (4) are axially aligned with the drum centerline (best shown in fig. 3).  As to claim 9, following the teachings of Nakama where the adjustment is axially along the drum width, it would have been obvious for the members to be movable along the axial center line.  As to claim 10, Takagi indicates that the drum is used for forming a belt and tread assembly and teaches a stitching roll (6) that pushes against the support surfaces.  As to claim 11, the stitcher roll taught by Takagi has its rotation axis parallel to the drum center line (figs. 1, 2, 4, 5).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2001-198991) taken in view of Nakama (JP 2001-212889) as applied to claim 10 above, and further in view of Dreyer (US 5,330,609).
	As to claim 12, Takagi provides plural stitching rolls disks (6) (e.g. fig. 2) and as there are a pair of elements (6), the present claims would not distinguish this pair of stitching rolls (6) of Takagi reading on the claimed plurality of disks.  Further, the disks 6 are movable radially (e.g. fig. 4(b)), and they are illustrated as spaced without any interconnection (fig. 2) but they are not expressly described as individually movable in a radial direction.  Dreyer is directed to tire stitching rolls and indicates that providing a stitching roll in the form of individually radially movable disks is advantageous as it allows one stitch roller to be used on several different components and/or to be set at different pressures along the width during treatment (Dreyer Column 1, lines 29-46).  Following this guidance, it would have been obvious to provide the elements (6) of Takagi either to be individually movable radially and/or to each be inclusive of plural individually movable disks to allow even finer control of the pressure being applied while allowing adaption to different component sizes and types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 24, 2022